Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 08/05/2022 in response to the Office Action of 06/13/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 87-103, drawn to a modified immune cell.
	Additionally, Applicant has elected ABL1 as species of gene, PD-1 as species of ligand, CD28 as species of co-stimulatory molecule.
	Upon review and reconsideration, HER2 (also known as ERBB2) will be rejoined with ABL1 for examination.

3.	Claims 87-105 are pending in the application. Claims 104-105 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

4.	Claims 87-103 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of application, is acknowledged.  

6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 87, 89-90 and 98-101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103965361A (published on 08/06/2014, IDS, hereafter ‘361 patent) evidenced by machine-translation of CN103965361A.
	Claims 87, 89-90 and 98-101 are herein drawn to a modified immune cell that specifically binds to a tumor antigen, said modified immune cell comprising a chimeric stimulating molecule, wherein said chimeric stimulating molecule comprises: an extracellular domain (ECD) of a protein that, in an unmodified immune cell, elicits an immune cell inactivation signal upon binding to its ligand, wherein said ECD is fused to an intracellular domain (ICD) of a co-stimulatory molecule that mediates an immune cell activation signal; wherein binding of the chimeric stimulating molecule or the switch molecule to the ligand yields said immune cell activation signal in said modified immune cell instead of said immune cell inactivation signal.
	For claims 87, 89-90 and 98-100, ‘361 patent teaches tumor infiltrating lymphocytes (TIL) expressing fused proteins epSCC and peSCC, comprising PD1-IGV (the ECD of PD-1), CD28IR (the ICD of CD28) and HERIN (which can bind to Her2 overexpressed in mammary cancer cells); see entire document, e.g. [0012-0058], Example 1, Fig. 1 of machine-translation of CN103965361A.
	For claim 101, ‘361 patent teaches CD19 and CD20; see [0072] of machine-translation of CN103965361A.

10.	Claims 87-88, 91-101 and 103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105153315A (published on 12/16/2015, IDS, hereafter ‘315 patent) evidenced by machine-translation of CN105153315A.
	Claims 87-88, 91-101 and 103 are herein drawn to a modified immune cell that specifically binds to a tumor antigen, said modified immune cell comprising a chimeric stimulating molecule, wherein said chimeric stimulating molecule comprises: an extracellular domain (ECD) of a protein that, in an unmodified immune cell, elicits an immune cell inactivation signal upon binding to its ligand, wherein said ECD is fused to an intracellular domain (ICD) of a co-stimulatory molecule that mediates an immune cell activation signal; wherein binding of the chimeric stimulating molecule or the switch molecule to the ligand yields said immune cell activation signal in said modified immune cell instead of said immune cell inactivation signal.
	For claims 87, 95-96 and 98-100, ‘315 patent teaches that immune cells are genetically modified to express chimeric antigen receptors (CAR); wherein CAR comprising immunosuppressive receptors (e.g. PD-1 extracellular domain) combined with tumor antigen chimeric receptors (e.g. binds to ERBB2) and the intracellular costimulatory signaling molecule (e.g. CD28); see entire document, e.g. claims 1-10, Fig.1, [0007-0025] and [0057] of machine-translation of CN105153315A.
	For claims 88 and 97, ‘315 patent teaches that the tumor antigen is a neoantigen; see [0033].
	For claims 91-93, ‘315 patent teaches TCR complex; see [0030].
	For claim 94, ‘315 patent teaches that the immune cell is obtained from peripheral blood mononuclear cells; see [0067-0068].
	For claim 101, ‘315 patent teaches CD19 and CD20; see claim 2.
	For claim 103, ‘315 patent teaches SEQ ID NO: 3; see claim 5.
	SEQ ID NO: 3 of ‘315 patent is 100% identical with the instant claimed SEQ ID NO: 2; see sequence alignment below.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.	Claims 87-101 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 34-53 of copending Application No. 17/429835. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 87-101 are herein drawn to a modified immune cell that specifically binds to a tumor antigen, said modified immune cell comprising a chimeric stimulating molecule, wherein said chimeric stimulating molecule comprises: an extracellular domain (ECD) of a protein that, in an unmodified immune cell, elicits an immune cell inactivation signal upon binding to its ligand, wherein said ECD is fused to an intracellular domain (ICD) of a co-stimulatory molecule that mediates an immune cell activation signal; wherein binding of the chimeric stimulating molecule or the switch molecule to the ligand yields said immune cell activation signal in said modified immune cell instead of said immune cell inactivation signal.
	Claims 34-53 of copending Application No. 17/429835 are drawn to a method comprising a modified therapeutic immune cell (e.g. T cell), wherein the T cell is a tumor antigen-reactive T cell, wherein the T cell expresses (a) a CAR or exogenous TCR; and  (b) an enhanced receptor, wherein the enhanced receptor is a transmembrane protein comprising an extracellular domain (ECD) and an intracellular domain, the ECD is a complete sequence of any one of a receptor, a ligand, an antibody of a membrane protein of the target cell of the immune cell, or other protein structure that can bind to the membrane protein, or a partial sequence comprising a binding domain thereof, and the ICD is any one of co-stimulatory signal proteins such as CD28 or 41BB or ICOS, and does not comprise CD3; wherein the ECD of the enhanced receptor generates an inhibitory signal on the T cells upon binding to its ligand, while an intact enhanced receptor generates an activating signal on the T cells upon binding to its ligand.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
13.	Claims 87-101 and 103 are rejected. Claim 102 is objected to as being dependent upon a rejected base claim.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642


Sequence alignment
BDA37783
ID   BDA37783 standard; protein; 278 AA.
XX
AC   BDA37783;
XX
DT   30-JUN-2016  (first entry)
XX
DE   Chimeric receptor (CAR2PD-1), SEQ ID 3.
XX
KW   CD137; CDw137; PD-1 protein; Programmed cell death protein 1;
KW   Programmed death protein 1; T cell surface glycoprotein CD28;
KW   apoptosis inhibition; breast tumor; cancer; cholangiocarcinoma;
KW   colon tumor; colorectal tumor; cytomegalovirus infection; cytostatic;
KW   epstein barr virus infection; esophagus tumor; fusion protein;
KW   gallbladder tumor; glioma; hepatitis b virus infection;
KW   hepatitis c virus infection; hepatocellular carcinoma;
KW   herpesvirus infection; hiv infection; immune inhibition; lung tumor;
KW   lymphoma; melanoma; ovary tumor; pancreas tumor;
KW   papillomavirus infection; prophylactic to disease; prostate tumor;
KW   protein therapy; recombinant protein; renal tumor; stomach tumor;
KW   t-lymphocyte; therapeutic; uterine cervix tumor; viral infection;
KW   virucide.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Unidentified.
XX
CC PN   CN105153315-A.
XX
CC PD   16-DEC-2015.
XX
CC PF   09-OCT-2015; 2015CN-10648252.
XX
PR   09-OCT-2015; 2015CN-10648252.
XX
CC PA   (CHON-) CHONGQING BEISIYI BIOTECHNOLOGY CO LTD.
XX
CC PI   Qian C,  Yang Z;
XX
DR   WPI; 2016-061764/39.
DR   N-PSDB; BDA37784.
XX
CC PT   Chimeric receptor combining immunosuppression receptor and tumor antigen 
CC PT   receptor useful for preparing medicine for e.g. preventing and/or 
CC PT   treating malignant tumor including e.g. lung cancer, contains tumor 
CC PT   antigen receptor.
XX
CC PS   Claim 5; SEQ ID NO 3; 26pp; Chinese.
XX
CC   The present invention relates to a novel chimeric receptor comprising a 
CC   tumor immune suppression receptor and a tumor antigen receptor. The tumor
CC   -associated antigen is selected from CD19, CD20, CEA, GD2, FR, PSMA, 
CC   gp100, CA9, CD171/L1-CAM, IL-13R alpha 2, MART-1, ERBB2, NY-ESO-1, MAGE 
CC   family protein, BAGE family protein, GAGE family protein, AFP, MUC1, 
CC   CD22, CD23, CD30, CD33, CD44v7/8, CD70, VEGFR1, VEGFR2, IL-11R alpha, EGP
CC   -2, EGP-40, FBP, GD3, PSCA, FSA, PSA, HMGA2, fetal-AChR, LeY, EpCAM, 
CC   MSLN, IGFR1, EGFR, EGFRvIII, ERBB3, ERBB4, CA125, CA15-3, CA19-9, CA72-4,
CC   CA242, CA50, CYFRA21-1, SCC, AFU, EBV-VCA, POA, beta 2-MG, PROGRP, Free 
CC   beta-hCG, SCCA, beta 2-MG, ROR1, mesothelin, c-Met, glycolipids F77, GD-2
CC   and NY-ES0-1TCR and the tumor immune suppression receptor is selected 
CC   from PD-1, CTLA-4, LAG3, TIM3, costimulatory signaling molecules within 
CC   the extracellular domain of CD28, CD134/OX40, CD137/41BB and 
CC   transmembrane region of CD28, CD8, CD3d, CD134, CD137, ICOS or DAP10. The
CC   chimeric receptor of the present invention is useful for preventing 
CC   inhibitor-induced immune cell apoptosis, for inactivating tumor cell 
CC   immune escape and for enhancing tumor killing effect of chimeric antigen 
CC   receptor (CAR)-modified T cell. It is also used for preventing and 
CC   treating cancer selected from (lung cancer, hepatocellular carcinoma, 
CC   lymphoma, colon cancer, colorectal cancer, breast cancer, ovarian cancer,
CC   cervical cancer, stomach cancer, cholangiocarcinoma, gallbladder 
CC   carcinoma, esophagus cancer, renal cancer, glioma, melanoma, pancreatic 
CC   cancer and prostate cancer) and virus (selected from HIV, hepatitis B 
CC   virus, hepatitis C virus, Epstein-Barr virus (EBV), papilloma virus, 
CC   herpes virus and cytomegalovirus) infection. The present sequence 
CC   represents a chimeric receptor CAR2PD-1 (comprising a signal peptide, a 
CC   human programmed cell death protein 1 (PD-1) extracellular domain, a CD28
CC   intracellular domain and a CD137 intracellular domain) which can be used 
CC   for preventing or treating cancer and viral infection.
XX
SQ   Sequence 278 AA;

  Query Match             100.0%;  Score 1282;  DB 23;  Length 278;
  Best Local Similarity   100.0%;  
  Matches  235;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MQIPQAPWPVVWAVLQLGWRPGWFLDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQIPQAPWPVVWAVLQLGWRPGWFLDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTS 60

Qy         61 ESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGT 120

Qy        121 YLCGAISLAPKAQIKESLRAELRVTERRAEVPTAHCPSPLFPGPSKPFWVLVVVGGVLAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YLCGAISLAPKAQIKESLRAELRVTERRAEVPTAHCPSPLFPGPSKPFWVLVVVGGVLAC 180

Qy        181 YSLLVTVAFIIFWVRSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 235
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLLVTVAFIIFWVRSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 235